 Case 2:20-cv-02476-MRW Document 37 Filed 10/20/20 Page 1 of 3 Page ID #:230




 1   CENTER FOR DISABILITY ACCESS
     Ray Ballister Jr., Esq., SBN 111282
 2   Russell Handy, Esq., SBN 195058
 3   Dennis Price, Esq., SBN 279082
     Amanda Seabock, Esq., SBN 289900
 4   8033 Linda Vista Road, Suite 200
     San Diego, CA 92111
 5   (858) 375-7385; (888) 422-5191 fax
 6   amandas@potterhandy.com
     Attorneys for Plaintiff
 7
     Marc A. Collins (SBN 136769)
 8   Azim Khanmohamed (SBN 277717)
 9   R. Michael Collum, of Counsel (SBN 145105)
     COLLINS & KHAN LLP
10   3435 Wilshire Blvd., Ste. 2600
     Los Angeles, CA 90010-2246
11
     Telephone: 323.549.0700
12   Facsimile: 323.549.0707
     Attorneys for Defendant
13   Sunshine SS 3360, Inc.
14                             UNITED STATES DISTRICT COURT
15                            CENTRAL DISTRICT OF CALIFORNIA
16   ORLANDO GARCIA,                               )    Case No.: 2:20-cv-02476-MRW
                                                   )
17           Plaintiff,                            )    JOINT STIPULATION FOR
     v.                                            )    DISMISSAL PURSUANT TO
18                                                 )
     SUNSHINE SS 3360, INC., a California               F.R.C.P. 41 (a)(1)(A)(ii)
     Corporation; and Does 1-10,                   )
19                                                 )
             Defendants.                           )
20                                                 )
                                                   )
21
22          Pursuant to F.R.CIV.P.41 (a)(1)(A)(ii), IT IS STIPULATED by and between the
23   parties hereto that this action may be dismissed with prejudice as to all parties; each
24   party to bear his/her/its own attorneys’ fees and costs. This stipulation is made as the
25   matter has been resolved to the satisfaction of all parties.
26
27
28



     Joint Stipulation                            -1-           2:20-cv-02476-MRW
 Case 2:20-cv-02476-MRW Document 37 Filed 10/20/20 Page 2 of 3 Page ID #:231




 1   Dated: October 20,2020     CENTER FOR DISABILITY ACCESS
 2
 3                              By:   /s/ Amanda Seabock
                                      Amanda Seabock
 4                                    Attorneys for Plaintiff
 5
 6   Dated: October 20,2020     COLLINS & KHAN LLP
 7
 8
                                By:   /s/ Marc A. Collins
 9                                    Marc A. Collins
                                      Azim Khanmohamed
10
                                      R. Michael Collum
11                                    Attorneys for Defendant
                                      Sunshine SS 3360, Inc.
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



     Joint Stipulation                    -2-           2:20-cv-02476-MRW
 Case 2:20-cv-02476-MRW Document 37 Filed 10/20/20 Page 3 of 3 Page ID #:232




 1                             SIGNATURE CERTIFICATION
 2
 3   I hereby certify that the content of this document is acceptable to Marc A. Collins,
 4   counsel for Sunshine SS 3360, Inc., and that I have obtained authorization to affix his
 5   electronic signature to this document.
 6
 7   Dated: October 20,2020          CENTER FOR DISABILITY ACCESS
 8
 9                                   By:      /s/ Amanda Seabock
                                              Amanda Seabock
10                                            Attorneys for Plaintiff
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



     Joint Stipulation                            -3-           2:20-cv-02476-MRW
